IN THE DISTRICT COURT OF APPEAL
                                        FIRST DISTRICT, STATE OF FLORIDA

LARRY L. WILLIAMS,                      NOT FINAL UNTIL TIME EXPIRES TO
                                        FILE MOTION FOR REHEARING AND
      Appellant,                        DISPOSITION THEREOF IF FILED

v.                                      CASE NO. 1D16-0811

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed June 21, 2016.

An appeal from an order of the Circuit Court for Duval County.
Marianne L. Aho, Judge.

Larry L. Williams, pro se, Appellant.

Pamela Jo Bondi, Attorney General, and Jennifer J. Moore, Assistant Attorney
General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

B.L. THOMAS, WETHERELL, and WINSOR, JJ., CONCUR.